Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s communication filed on 11/16/2021.
                            Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al (US 2018/0342645) in combination with Miki (US 2018/0156961) .
With respect to claim 1, Chou et al teach a core-shell type light-emitting quantum dot, comprising: an alloy core consisting of Cd, Se, Zn, and S$ and having an element ratio of Zn
and S, with a content of Cd and Se
gradually decreasing outward from a center of the alloy core; and a shell layer having a Zinc blende structure and being coated on a surface of the alloy core (abstract, para 0014, 0029-0032).  Chou 
Chou do not teach Cd and Se percentages.Cho teach the alloy 104 constituted of Cd, Se, Zn  and a content of the Cd and Se of the alloy 104 gradually decreases from the core 102 to the shell 106 and a content of the Zn and S of the alloy 104 gradually increases from the core 102 to the shell 106, which means inherently Cd and Se in the alloy is more than ZnS. The choice of choosing particular percentage of Cd and Se would have been well within the scope of one of ordinary skill in the art though routine optimization within the prior art conditions or through routine experimentation
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.5, II A
With respect to claim 2, Chou et al teach the core-shell type light-emitting quantum dot, which has a D90 particle size of from 12 to 15 nanometers, wherein the alloy core has a radius of 3 nanometers
or less (abstract, para 0014, 0029-0032)
With respect to claim 3, Chou et al do not teach the core-shell type light-emitting quantum dot, which has an appearance of a polygon with a plurality of core (abstract, para 0014, 0029-0032). Quantum dots in polygon shape is well known in the art. (see Chen et al (US 2020020356) see fig.1 and para 0092)
With respect to claim 4, Chou et al teach the core-shell type light-emitting quantum dot, wherein the shell layer consists of ZnS.(abstract, para 0014, 0029-0032)

With respect to claim 5, Chou et al teach the core-shell type light-emitting quantum dot, which has an element ratio of Cd and Se each accounting for 3% to 10% of the alloy core (abstract, para 0014, 0029-0032)
With respect to product-by-process claims, 6-20, which depends on product claim 1-5 do not add any structural changes to product claims, so claims 6-20 are rejected over Chou et al. See MPEP 2113  PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS.
Response to Arguments
Applicant argues that Chou discloses a gigantic quantum dot including a core constituted of CdSe, a shell constituted of ZnS, and an alloy between the core and the shell that constitutes of Cd, Se, Zn, and S. However, according to page 4, lines 1-8 of the Office Action, the Examiner seems to regard the middle alloy layer as part of the core. Applicant respectfully disagrees. It is to be noted that Chou merely discloses a core constituted of CdSe and fails to disclose "an alloy core consisting of Cd, Se, Zn, and S," as recited in independent claim 1 of the present application.  It is agreed Chou teaches core is combination pure core CdSe and alloy core CdSeZnS However instant claims are recited open language “comprising”, so part of the core can be comprised of alloy of CdSeZnS. Beside none of the instant claims are limited the core in its entirety is composed of CdSeZnS.
 Applicant admits in FIG. 4 of Chou shows that Cd and Se gradually decrease from the core, which is recited in instant claim 1.
Applicant argues that  though Chou are interpreted together as the new core unreasonably, the new core of Chou is still unable to arrive at the limitation of "an alloy core consisting of Cd, Se, Zn, and S," as recited in independent claim 1. For example, as shown in FIG. 3C of the present application, Cd, Se, Zn, and S are distributed throughout the core although the content of Cd and Se gradually decreases outward from a center and Zn and S are taught to not exist in the center. However such distribution of all the elements Cd, Se, Zn, S throughout the core is not recited in in any of the instant claims. 
Applicant repeated argues that  that Chou does not disclose, teach or suggest the distinguishing limitation of "an alloy core consisting of Cd, Se, Zn, and S," as recited in independent claim 1. Also, Chou is totally silent on the distinguishing limitations of "an element ratio of Zn and S each accounting for 30% to 50% of the alloy core" and "a shell layer having a zinc blende structure," as recited in independent claim 1. However Chou also teach an alloy 104 configured between the core 102 and the shell 106. The core 102 is wrapped by the shell 106. The alloy 104 constituted of Cd, Se, Zn  and a content of the Cd and Se of the alloy 104 gradually decreases from the core 102 to the shell 106 and a content of the Zn and S of the alloy 104 gradually increases from the core 102 to the shell 106, which means inherently Cd and Se in the alloy is more than ZnS. The choice of choosing particular percentage of Cd and Se would have been well within the scope of one of ordinary skill in the art though routine optimization within the prior art conditions or through routine experimentation
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.5, II A
Applicant argues that the Examiner further cited Miki in combination with Chou. Referring to paragraph [0038] of Miki, an illumination device and display device contain an emitting material formed of Zinc blende type quantum dots, which are formed to have, for example, a core-shell structure, and the core may be CdSe, and the shell may be ZnS. However, Miki still fails to teach or suggest "an alloy core consisting of Cd, Se, Zn, and Sn" and "an element ratio of Zn and S each accounting for 30% to 50% of the alloy core," as recited in independent claim 1. Hence, Miki cannot remedy the aforementioned deficiencies of Chou as compared with independent claim 1. However Miki is relied only on zinc blende structure of the layer to form light emitting devices.
Applicant further points out that In addition to the above differences, the quantum dots of the present application also have more excellent effects than those of Chou and Miki. For example, according to Example 1, line 5 on page 8 of the present application, the full width at half maximum (FWHM) of the emission peak is 20 nm, whereas the FWHM of the emission peak of Examples 1 to 7 in Chou is 28 to 36 nm. It is obvious that due to the difference in the structure of quantum dots, FWHM in the present application is narrower than that in Chou, thereby leading to effectively improved color purity of the light. However claims are not limited to any of the results of the present application.

Applicant argues that chou  fails to teach or suggest "providing a metal precursor solution containing a Cd metal precursor and a Zn metal precursor and activated by a reactive amine" and "adding a second ion stock solution containing S ions and a zinc salt," as recited in  claim 6. Miki does not involve the method for preparing quantum dots, either. A person skilled in the art cannot easily accomplish the method of claim 6 based on Chou and Miki. Therefore, Applicant respectfully submits that the claim 6 and the dependent claims thereof are patentably non-obvious over the cited references. However product –by-process claims do not patentable weight.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
                                                    Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached on Mon-Fri from 8am to 4.30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/SAVITRI MULPURI/
Primary Examiner, Art Unit 2816